          Case 1:17-cv-02628-KPF Document 94-1 Filed 12/03/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
JEVON WILLIAMS, MITCHELL MARTINEZ,
DIMITRIJE ZIVKOVIC, and DERRICK ADAMS                                   17-CV-02628(KPF)
individually and on behalf of all others similarly situated,

                                            Plaintiffs,                 JUDGMENT
                          -against-

MOVAGE, INC., BAJO VUJOVIC, and
CHRISTIAN “DOE”,

                                             Defendants.
--------------------------------------------------------------------X

        WHEREAS the Plaintiffs have filed a Notice of Acceptance of Defendants’ Offer of

Judgment in the aggregate amount of $40,000.00 pursuant to Fed. R. Civ. P. 68 on September

19, 2019; and thereafter counsel for Plaintiffs and Defendants have agreed that Plaintiffs’ co-

counsel, Firestone & Breud PLLC and Robert Wisniewski P.C. would accept the aggregate

amount of $60,000.00 as attorney fees and costs; and the matter having been presented to the

Honorable Katherine Polk Failla,United States District Judge for review and approval,

        IT IS NOW ORDERED, ADJUDGED AND DECREED: That Plaintiff Jevon

Williams shall have a judgment against all Defendants, jointly and severally, in the total amount

of $7,117.33, with the amount of $3,558.67 for unpaid wages to be reported on an IRS form W2

and the amount of $3,558.66 for liquidated damages to be reported on an IRS form 1099, and

pursuant to New York Labor Law §198 (4), if any amounts of this judgment remain unpaid upon

the expiration of ninety (90) days following issuance of this judgment, or ninety (90) days after

expiration of the time to appeal and no appeal is then pending, whichever is later, the total

amount of this judgment shall automatically increase by fifteen percent (15%), and it is further,
        Case 1:17-cv-02628-KPF Document 94-1 Filed 12/03/19 Page 2 of 4



       ORDERED, ADJUDGED AND DECREED: That Plaintiff Mitchell Martinez shall

have a judgment against all Defendants, jointly and severally, in the total amount of $5,245.33,

with the amount of $2,622.67 for unpaid wages to be reported on an IRS form W2 and the

amount of $2,622.66 for liquidated damages to be reported on an IRS form 1099, and pursuant to

New York Labor Law §198 (4), if any amounts of this judgment remain unpaid upon the

expiration of ninety (90) days following issuance of this judgment, or ninety (90) days after

expiration of the time to appeal and no appeal is then pending, whichever is later, the total

amount of this judgment shall automatically increase by fifteen percent (15%), and it is further,

       ORDERED, ADJUDGED AND DECREED: That Plaintiff Dimitrije Zivkovic shall

have a judgment against all Defendants, jointly and severally, in the total amount of $1,293.34,

with the amount of $646.67 for unpaid wages to be reported on an IRS form W2 and the amount

of $646.67 for liquidated damages to be reported on an IRS form 1099, and pursuant to New

York Labor Law §198 (4), if any amounts of this judgment remain unpaid upon the expiration of

ninety (90) days following issuance of this judgment, or ninety (90) days after expiration of the

time to appeal and no appeal is then pending, whichever is later, the total amount of this

judgment shall automatically increase by fifteen percent (15%), and it is further,

       ORDERED, ADJUDGED AND DECREED: That Plaintiff Derrick Adams shall have

a judgment against all Defendants, jointly and severally, in the total amount of $1,645.34, with

the amount of $822.67 for unpaid wages to be reported on an IRS form W2 and the amount of

$822.67 for liquidated damages to be reported on an IRS form 1099, and pursuant to New York

Labor Law §198 (4), if any amounts of this judgment remain unpaid upon the expiration of

ninety (90) days following issuance of this judgment, or ninety (90) days after expiration of the
           Case 1:17-cv-02628-KPF Document 94-1 Filed 12/03/19 Page 3 of 4



time to appeal and no appeal is then pending, whichever is later, the total amount of this

judgment shall automatically increase by fifteen percent (15%), and it is further,

           ORDERED, ADJUDGED AND DECREED: That opt-in Plaintiff Daniel Almiral shall

have a judgment against all Defendants, jointly and severally, in the total amount of $1,697.34,

with the amount of $848.67 for unpaid wages to be reported on an IRS form W2 and the amount

of $848.67 for liquidated damages to be reported on an IRS form 1099, and it is further,

           ORDERED, ADJUDGED AND DECREED: That opt-in Plaintiff Gregory Bodie shall

have a judgment against all Defendants, jointly and severally, in the total amount of $4,337.33,

with the amount of $2,168.67 for unpaid wages to be reported on an IRS form W2 and the

amount of $2,168.66 for liquidated damages to be reported on an IRS form 1099, and it is

further,

           ORDERED, ADJUDGED AND DECREED: That opt-in Plaintiff Patrick Troy

Raymond shall have a judgment against all Defendants, jointly and severally, in the total amount

of $4,337.33, with the amount of $2,168.67 for unpaid wages to be reported on an IRS form W2

and the amount of $2,168.66 for liquidated damages to be reported on an IRS form 1099, and it

is further,

           ORDERED, ADJUDGED AND DECREED: That opt-in Plaintiff Thomas Brown

shall have a judgment against all Defendants, jointly and severally, in the total amount of

$8,349.33, with the amount of $4,174.67 for unpaid wages to be reported on an IRS form W2

and the amount of $4,174.66 for liquidated damages to be reported on an IRS form 1099, and it

is further,

           ORDERED, ADJUDGED AND DECREED: That opt-in Plaintiff Franklin Vargas

shall have a judgment against all Defendants, jointly and severally, in the total amount of
           Case 1:17-cv-02628-KPF Document 94-1 Filed 12/03/19 Page 4 of 4



$5,977.33, with the amount of $2,988.67 for unpaid wages to be reported on an IRS form W2

and the amount of $2,988.66 for liquidated damages to be reported on an IRS form 1099, and it

is further,

           ORDERED, ADJUDGED AND DECREED: That Plaintiffs’ co-counsel, Robert

Wisniewski P.C. shall have a judgment against all Defendants, jointly and severally, in the

amount of $34,395.00 as attorney fees and costs to be reported on an IRS form 1099, and it is

further,

           ORDERED, ADJUDGED AND DECREED: That Plaintiffs’ co-counsel, Firestone &

Breud, P.L.L.C. shall have a judgement against all Defendants, jointly and severally, in the

amount of $25,605.00 as attorney fees to be reported on an IRS form 1099 and, it is further,

           ORDERED, ADJUDGED AND DECREED: That the Clerk of the Court shall enter

judgment of this Court and terminate the case.

Dated: New York, New York
       December ___, 2019




                                             SO ORDERED:

                                             ______________________________
                                             HON. KATHERINE POLK FAILLA, U.S.D.J.
                                             Date: _________________________
